Citation Nr: 1824691	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-36 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which reopened the claims for entitlement to service connection for hearing loss and tinnitus and confirmed and continued the denials.

The Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  


FINDINGS OF FACT

1.  New and material evidence has been received since the October 2012 final rating decision that denied service connection for bilateral hearing loss and tinnitus.

2.  Bilateral hearing loss and tinnitus are related to the Veteran's active military service.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has been received, and the claim of service connection for tinnitus is reopened.  38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156.

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2017). 

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.a.  Claims to Reopen - Legal Criteria

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a). 

New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a).  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  Id.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996). 

I.b.  Claims to Reopen - Background and Analysis

The RO initially denied the claims for entitlement to service connection for hearing loss and tinnitus in a November 2007 rating decision.  In so denying, the RO relied on an October 2007 VA examination in which the examiner opined that the Veteran's hearing loss and tinnitus were not related service because service treatment records reflected the Veteran's hearing to be within normal limits at the time of separation from service.  The examiner additionally noted that there was no evidence in the record of complaint, diagnosis, or treatment of either hearing loss or tinnitus during active duty.  The Veteran did not file a notice of disagreement with this decision, and no new and material evidence was added to the claims file within the appeals period.  As such, this decision became final.

The Veteran filed to reopen his claim in July 2012.  In an October 2012 rating decision, the RO noted that VA medical records reflected ongoing treatment for hearing loss; however, there was no evidence that it was incurred in or caused by military service.  The claim for entitlement to service connection for tinnitus was denied as the RO found that no new and material evidence had been submitted.  The Veteran did not file a notice of disagreement with this decision, and no new and material evidence was added to the claims file within the appeals period.  As such, this decision became final.

Since October 2012, substantial pertinent evidence has been added to the claims file.  The Veteran submitted a July 2015 VA Otolaryngology Note, reflecting a physician's opinion that the Veteran's hearing loss and tinnitus were undoubtedly caused, at least in part, by excessive exposure to artillery and combat noise while serving on active duty.  The Board finds that this evidence is new because it was not before the adjudicator in October 2012.  The Board also finds that the new evidence is material because it provides a potential link between the Veteran's current hearing loss and noise exposure in service.  This evidence is consistent with the criteria of 38 C.F.R. § 3.159(c)(4)(iii), and McLendon, 20 Vet. App. 79, for determining whether a VA examination is necessary.  See Shade, 24 Vet. App. 110.  The Board accordingly finds that new and material evidence has been received to reopen the claims of service connection hearing loss and tinnitus.  Hence, the appeal to this extent is allowed.

II.a.  Service connection for Hearing Loss, Tinnitus - Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. To establish service connection on a direct basis, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred  during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's sensorineural hearing loss is considered a chronic disease.

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or the auditory thresholds for at least three of these frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Id. at 159.  The court explained that when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. §  5107(b); 38 C.F.R. § 3.102.

II.b.  Service connection for Hearing Loss, Tinnitus - Background and Analysis

The Veteran has a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385 as shown on an October 2007 VA audio examination.  In addition, he has a current diagnosis of tinnitus.  See October 2007 VA audio examination; see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (requirement of a current disability satisfied when claimant has a disability at the time a claim for VA disability compensation is filed or at any point during the pendency of that claim).

In regard to in-service acoustic trauma, the Veteran's DD-214 reflects that his military occupational specialty (MOS) was in an artillery unit, and acoustic trauma was conceded as such was found to be consistent with his service.

The Veteran was provided with a VA examination in October 2007.  The examiner noted that the Veteran's hearing loss and tinnitus were within normal limits at the time of separation from service, and that there was no evidence in the Veteran's service treatment records of complaint, diagnosis, or treatment of either hearing loss or tinnitus.  Therefore, the examiner opined that the Veteran's hearing loss and tinnitus were not cause by or a result of military acoustic trauma.

The Veteran submitted a July 2015 VA otolaryngology note, reflecting the examiner's review of the Veteran's history and his in-service exposure to artillery noise.  The examiner opined that the Veteran's hearing loss and tinnitus were undoubtedly caused at least in part by excessive exposure to artillery and combat impulse noise while service on active duty in Vietnam.  

At his hearing in September 2016, the Veteran testified that he began to notice difficulty hearing and intermittent tinnitus while in service, and that people had mentioned to him that he could not hear them.  

Upon thorough review of the record, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  As noted above, acoustic trauma in service has been conceded.  Additionally, the Veteran has denied any post-service occupational noise exposure.  There are two opinions of record that address the etiology of the Veteran's hearing loss and tinnitus, with one weighing in favor of the claim and one weighing against the claim.  The Board cannot find that one opinion is more probative than the other.  Thus, they are in relative equipoise.

Accordingly, with the resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski,
supra.


ORDER

The service connection claim for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

The service connection claim for tinnitus is reopened.

Service connection for tinnitus is granted.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


